DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Acknowledgement is hereby made of receipt and entry of the communication filed 18 January 2022. Applicant’s election of Group I (claims 1-16) without traverse is noted. Claims 17-21 have been withdrawn from further consideration by the Examiner, pursuant to 37 C.F.R. § 1.142(b), as being drawn to a non-elected invention. 

37 C.F.R. § 1.84
The drawings filed 15 September 2020 have been reviewed and are acceptable.

37 C.F.R. § 1.57(d)
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (e.g., pages 28 and 36). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See M.P.E.P. § 608.01.

37 C.F.R. § 1.821-1.825
	Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
1) 37 C.F.R. § 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 C.F.R. § 1.821 (a) must contain 
ii) the date of creation; and iii) the size of the ASCII text file in bytes; b) on compact disc(s) in duplicate according to 37 C.F.R. § 1.52(e)(1)(ii) and (4), labeled according to 37 C.F.R. § 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 C.F.R. § 1.52(e)(5) in a separate paragraph of the specification identifying: i) the name of the ASCII text file; ii) the date of creation; and iii) the size of the ASCII text file in bytes;c) via EFS-Web as a PDF (not recommended); or d) on paper.
2) 37 C.F.R. § 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 C.F.R. § 1.824. a) If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 C.F.R. § 1.824(a)(2)-(6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 C.F.R. § 1.821(c) and the CRF required by 37 C.F.R. § 1.821(e), and the statement of identity under the "Legal Framework" is not required. b) If the "Sequence Listing" required by 37 C.F.R. § 1.821(c) is filed via EFS-Web as a PDF, 
	Specific deficiencies and the required response to this Office Action are as follows: This application contains sequence disclosures (e.g., see pp. 16, 17, 19, 20, 21, and 43 of the specification) that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. § 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 C.F.R. § 1.821 through 1.825 for the reason(s) set forth below. Applicants are reminded that the sequence rules embrace all unbranched nucleotide sequences with ten or more bases and all unbranched, non-D amino acid sequences with four or more amino acids, provided that there are at least 4 “specifically defined” nucleotides or amino acids. The rules apply to all sequences in a given application, whether claimed or not. All such sequences are relevant for the purposes of building a comprehensive database and properly assessing prior art. It is therefore essential that all sequences, whether only disclosed or also claimed, be included in the database. See 37 C.F.R. § 1.821(a) and M.P.E.P. § 2421.02. If these sequences are already present in the sequence listing, the specification may be amended to incorporate the appropriate sequence identifiers. If these sequences are not already present in the disclosure, Applicant will need to adhere to the guidance set forth in the preceding paragraphs.


35 U.S.C. § 101
	The following is a quotation of 35 U.S.C. § 101 which reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.

Claim 15 is rejected under 35 U.S.C. § 101 because the claimed invention is directed toward non-statutory subject matter. The specification clearly discusses the administration of the claimed nucleic acids to patients for the purpose of inducing a protective/therapeutic immune response (see specification, pages 25-26). Thus, the term “cell” would clearly encompass cells within the subject. The scope of the claim, therefore, encompasses a human being, which is non-statutory subject matter. As such, the recitation of the limitation “isolated” or “purified” would be remedial. See 1077 O.G. 24, April 21, 1987.

Claim Rejoinder
	Claims 1-14 and 16 are directed toward an allowable product. Pursuant to the procedures set forth in M.P.E.P. § 821.04(b), claims 17-21, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 C.F.R. § 1.104. Because all claims previously withdrawn from consideration under 37 C.F.R. § 1.142 have been rejoined, the original restriction requirement is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, In re Ziegler, 443 F.2d 1211, 1215, 170 U.S.P.Q. 129, 131-32 (C.C.P.A. 1971). See also M.P.E.P. § 804.01. Claims 17-21 have been fully examined for patentability and are allowable.

Allowable Subject Matter
	Claims 1-14 and 16-21 appear to be free of the prior art of record and are allowable.

	Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Friday from 10:00 AM to 6:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are unsuccessful, the Examiner's supervisor, Janet L. Andres, Ph.D., can be reached at (571) 272-0867. Direct general status inquiries to the Technology Center 1600 receptionist at (571) 272-1600.

Applicants are reminded that except as provided in paragraphs 37 C.F.R. § 1.1(a)(3)(i), (a)(3)(ii), and (d)(1) of this section, all general correspondence intended for the United States Patent and Trademark Office (Office) should be addressed to the mailing address set forth in 37 C.F.R. § 1.1 (e.g., Director of the United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450), or to specific areas within the Office as set out in paragraphs (a)(1), and (a)(3)(iii) of this section. Patent-related papers may be hand-carried to the Office in Alexandria, Va. Correspondence cannot be hand-carried to the Regional Offices. If the correspondence is hand-carried to the Office, with limited exceptions (see M.P.E.P. § 502, subsection III) it must be delivered to: United States Patent and Trademark Office, Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314. Applicants are encouraged consider filing new patent applications (as well as patent-related correspondence) via the Office electronic filing system (EFS-Web) whenever permitted. See 

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,

/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648                                                                                                                                                                                                                                                                                 23 March 2022